Opinion issued February 21, 2008 








 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00047-CR
____________

IN RE DAN THOMAS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Dan Thomas, filed pro se petition for writ of mandamus on January
24, 2008.  Relator requests that this Court compel respondent (1) to rule on his motion
to suppress within 10 days.  We deny the petition for writ of mandamus. (2)
PER CURIAM

Panel consists of Justices Taft, Alcala, and Bland.  
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Respondent is the Honorable Mary Lou Keel, Judge, 232nd District Court,
Harris County.
2.     	Relator's petition does not meet the requirements of the Texas Rules of Appellate Procedure.
See Tex. R. App. P. 9.5, 52.3(j).  It is appellant's burden to provide this Court with a
sufficient record to establish his right to mandamus relief.  Walker v. Packer, 827 S.W.2d
833, 837 (Tex. 1992) (orig. proceeding).